LEWIS, Circuit Judge.
Four petitioners representing themselves as creditors of Yellow Motor Company asked the court below to adjudge it bankrupt. It answered that petition admitting some allegations and -denying others. Pending adjudication the petitioning creditors asked the court for an order under section 21a of the Bankruptcy Act (11 USCA § 44[a]) to examine the bankrupt’s officers and others on oath before the referee. The order was entered and bankrupt has appealed.
Before this appeal came on for hearing appellant filed in this court its petition for writ of prohibition against the District Judge who made the order appealed from, to restrain its enforcement. We considered that petition and held it to be without merit, in Yellow Motor Co. of St. Louis v. Davis (C. C. A.) 27 F.(2d) 597. We there ruled on the questions that are again presented on this appeal. It is without merit and will be dismissed. Mandate may issue instanter.